Citation Nr: 1748939	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.A.




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1992.

This appeal to the Board of Veterans' Appeal arises from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2017, the Veteran testified at Central Office hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran was drinking alcohol prior to a motor vehicle accident (MVA) which resulted in his current left leg disability and anxiety disorder, and his blood alcohol level was at a level such that he is presumed to have been intoxicated.  

2.  The Veteran's impaired driving ability (due to alcohol use) caused the MVA.  

3.  The Veteran's actions on the day of the accident, particularly the act of drinking to excess and then driving while intoxicated, were willful misconduct.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2017).
2.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder, depression and PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

No compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

The phrase "willful misconduct," in its ordinary meaning, entails three requirements for the Board to find the phrase applicable.  The Board must (1) identify conduct; (2) the identified conduct must be misconduct; and (3) the identified misconduct must be willful.  Martin v. McDonald, 761 F.3d 1366, 1369 (Fed. Cir. 2014).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action and involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id. at 1369-70.  

Willful misconduct refers to an act of conscious wrongdoing, involving elements of intent and voluntariness.  Id. at 1370.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

VA must establish by a preponderance of the evidence that the injury was proximately caused by an act of willful misconduct by the veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1285 (Fed. Cir. 2005); Myore v. Brown, 9 Vet. App. 498, 503 (1996).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

In this case, there is no dispute that the Veteran has current disabilities of an anxiety disorder as well as residuals of left leg fracture.  Upon examination he was not shown to meet the criteria for PTSD or any other psychiatric disability.  Both the anxiety disorder and the leg fracture residuals have been medically linked to an August 1991 MVA in service.  See VA examination reports dated in March 2012 (leg) and March 2017 (psychiatric).  However, the AOJ determined that any disability resulting from the August 1991 MVA could not be service-connected because the MVA was caused by the Veteran's willful misconduct.  Namely, the Veteran's intoxication at the time of the accident, which proximately caused the accident.

As an initial matter, the Board finds that the Veteran's driving was impaired on the night of the MVA due to his alcohol use.  Treatment records indicate that shortly after the MVA, the Veteran's blood alcohol level was .173 g/100ml.  Based on this blood alcohol level, the Veteran is presumed to have been intoxicated/impaired as such is presumed for levels of .08 or more.  See VBA Manual M21-1, III.v.1.D.2.c., Intoxication Standards Set by the National Safety Council.  

Next, the evidence makes it likely that his impaired driving ability (due to alcohol use) caused the MVA.  Although there is no accident report of record, there is no dispute that the MVA was a single-car accident in which the Veteran hit a tree.  No other drivers were identified as being involved in the accident much less being at fault.  Additionally, records indicate that the Veteran chose not to wear a seatbelt on the drive in question, even though such was required by law.  Emergency room treatment records indicate that the Veteran smelled of alcohol and was combative at the scene of the accident. 

Based on the foregoing, the Board finds that the Veteran's actions on the evening of the MVA, were willful misconduct.  

Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  VBA Manual M21-1, III.v.1.D.2.b., Making Determinations of Willful Misconduct Involving Alcohol.  

The Veteran offered sworn testimony that he did not intend to achieve a drunken state the day of the MVA because he knew he had to return home and attend an event with his wife later in the evening.  He also testified that he did not set out to drink and drive as he rode to the bar with a friend, in the friend's vehicle.  Significantly, however, the Veteran made a choice to leave the bar and drive his friend's car home after having consumed a significant amount of alcohol.  The Board finds that although the Veteran may not have set out to drink to excess or to drink and drive when he initially went to the bar, he was willing to achieve a drunken state, and undertook a task (driving a car) for which he was unqualified due to intoxication.  Thus, he engaged in willful misconduct. 

The willful misconduct here is the Veteran's choice to drink to excess, leave the bar and drive himself home after he had consumed a significant amount of alcohol.  See Martin, 761 F.3d at 1369 (discussing the Board's duty to identify the conduct that is misconduct).  

The Veteran's actions were the proximate cause of the MVA and resulting disabilities.  Proximate cause is "that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 (1998) (quoting Black's Law Dictionary 1225 (6th ed.1990)), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Thomas v. Nicholson, 21 Vet. App. 418 (2006) (discussing the Board's treatment of proximate causation), aff'd, 227 F. App'x 895 (Fed. Cir. 2007).  Here, the Veteran's willingness to drink to excess and subsequent act of leaving the bar to drive himself home was the cause that set the other causes into motion and but for that act, his resulting disabilities would not have likely occurred.

Further, with respect to the acquired psychiatric disorder claim, the Board acknowledges the Veteran's assertion that such disorder began prior to the MVA.  In this regard, the Veteran offered sworn testimony that beginning in basic training, several years prior to the MVA, he felt depressed frequently and would sit under a tree every day, drinking beer and call his mother.  He also testified that he never sought clinical treatment during this period, but rather self-medicated with alcohol. The Veteran's friend, L.A., testified that prior to service, the Veteran was a go getter and attracted others to want to hang out with him and was not a drinker.  L.A. also testified that prior to the MVA, the Veteran started having issues and would call L.A. to talk.  L.A. reported telling the Veteran to stop drinking.  L.A. reported that prior to the MVA, the Veteran's wife used to call L.A. and ask him to talk to the Veteran.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In this case, the Board finds that the Veteran and L.A. are competent to report observations of depressive symptoms but they are not competent to diagnose an in-service acquired psychiatric disorder.

The Board notes that the March 2017 VA examiner specifically linked the Veteran's anxiety disorder to the Veteran's in-service MVA and not to any other in-service occurrence.  This determination was based on the Veteran's report at the examination of anxiety when driving near bridges, and avoidance of bridges.  Notably the Veteran was offered the opportunity to discuss relevant mental health history pre-military and in the military, but did not report any symptoms.

The Board acknowledges that the March 2017 VA psychiatric examiner did not (and could not) address assertions made before the Board at the July 2017 hearing regarding depressive symptoms prior to the MVA.  However, the Board finds that an addendum opinion is not necessary as the Board finds the Veteran's and L.A.'s statements lack credibility.  In this regard, it appears that the Veteran only reported this theory regarding the onset of depressive symptoms, after issuance of the April 2017 administrative decision that the aforementioned willful misconduct would preclude service connection.  As noted above, the Veteran did not report having any depressive symptoms prior to the MVA to the March 2017 VA examiner.  

Additionally, the Veteran's wife, who was married to the Veteran during service, submitted a statement in May 2017 regarding her observations of the change in the Veteran's mental state after the MVA.  Specifically, she described the severity of the 1991 MVA, including that she was told the Veteran may not live, and that if he did, he would not be able to acknowledge anyone.  She reported that the Veteran was in the hospital for over two months and that shortly after he returned home, he was demoted due to the MVA in which he was determined to be driving under the influence (DUI).  She reported observing the Veteran exhibiting depressive symptoms, voicing fear that his career was over, that he began to drink more alcohol, which created other issues in the marriage.  She reported that they began to argue constantly due to him drinking, that he had nightmares almost every night about the car accident.  She reported that he would wake up in sweats and jump out of bed.  Overall, she reported that he began to change after the MVA.  She reported that he became cold, bitter, and worried about his future.  The Veteran's wife reported that following the Veteran's service separation in 1992, they moved in with her mother.  She reported that the Veteran continued to drink and eventually was charged with two more DUI's.  

The Board finds the Veteran's wife's statement to be highly credible, as she lived with the Veteran and was able to closely observe the Veteran's symptoms.  In this regard, L.A. testified that although he and the Veteran were in communication and served during the same periods of time, they did not live in the same cities during service.  Further, the Board finds that the Veteran's wife's detailed account of specific examples of changed behavior after the MVA to be persuasive. 

The Board acknowledges that the Veteran's service treatment records dated prior to the MVA are not available for review to confirm any complaints of depressive symptoms prior to the MVA.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, there is no further development to be accomplished that would avail the Veteran with respect to obtaining treatment records dated prior to the MVA, as they appear to be unavailable and because the Veteran testified that he never sought treatment for depressive symptoms prior to the MVA.  Transcript p. 27. 

Based on the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's acquired psychiatric disorder and left leg disabilities were the result of willful misconduct.  Accordingly, service connection for the disabilities cannot be granted, and the appeal is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder, depression and PTSD, is denied. 

Service connection for a left leg disability is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


